Citation Nr: 0526335	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  04-40 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for pain 
and numbness from the right side of the face down to the foot 
allegedly resulting from VA recommended physical therapy 
traction treatment in December 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1973 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In June 2005, the veteran testified at a Board video 
conference hearing in Portland, Oregon before the undersigned 
acting veteran's law judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In this case, the veteran has alleged that he incurred 
numbness from the right side of the face down to the foot due 
to at home physical therapy recommended by VA in December 
2001.  The veteran has recounted that when he sought 
treatment by VA for numbness in his fingers he was given the 
option to undergo surgery or a home method of therapy.  The 
veteran opted for the home method of therapy and was set up 
with an over the door water weight.  He was instructed to sit 
for 20 minutes while the water weight pulled his neck.  After 
his first session, the veteran awoke with pain and numbness 
down his right side, which the veteran alleges is a current 
ongoing problem.

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  

In June 2005, the veteran testified at a Board video 
conference hearing that additional treatment records existed 
that would assist him with substantiating his claim.  These 
records included current VA treatment records and private 
neurological records.  Accordingly, every attempt should be 
made to incorporate these records into the claims folder.

Additionally, the Board notes that there appears to be 
conflicting VA opinions of record.  A September 2003 VA 
examiner opined that it was possible that physical  therapy, 
specifically the traction, did aggravate the symptoms; 
however, it did not cause any further damage to the neck.  
Moreover, the examiner commented that there is always the 
potential of aggravation with a new therapy, and if the 
veteran did not continue with the therapy it is difficult to 
say whether it was valuable.  On the other hand, a September 
2004 VA examiner opined that "it is more likely that not" 
that the present muscular symptoms in the veteran's neck and 
right upper extremity were related to the physical therapy 
traction procedure in December 2001.  However, the VA 
examiner also opined that although muscular symptoms from 
this episode might persist they "should eventually heal."  
In view of all of the aforementioned evidence, the Board 
finds that an additional examination is required in order to 
determine whether the veteran has any current muscular 
symptoms on his right side that are related to the December 
2001 physical therapy traction procedure.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate his claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  The veteran should 
also be requested to submit all relevant 
evidence in his possession to VA.  The RO 
should allow the appropriate opportunity 
for response.

2.  The RO must then review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal precedent.

3.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request copies of 
the records of any evaluations or 
treatment, VA or private, he has 
received, specifically since the last VA 
examination in September 2004.  All 
records so received should be associated 
with the claims folder.

4.  The veteran should then be afforded 
an additional VA orthopedic examination, 
to be conducted by an examiner who has 
reviewed the entire claims file.  The 
examiner should first determine whether 
the veteran has a current and chronic 
muscular disorder on his right side.  If 
so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
current muscular disorder was caused or 
exacerbated by negligence or fault on the 
part of VA treatment providers in 
December 2001.   All opinions and 
conclusions expressed must be supported 
by a complete rationale in a typewritten 
report.

5.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
pain and numbness from the right side of 
the face down to the foot allegedly 
resulting from VA recommended physical 
therapy traction treatment in December 
2001 should be readjudicated.  If the 
determination of this claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2004) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


